Case 6:20-cv-00325-ADA Document 1-2 Filed 04/24/20 Page 1 of 9




           EXHIBIT 2
                Case 6:20-cv-00325-ADA Document 1-2 Filed 04/24/20 Page 2 of 9




                                                        Voip-Pal.com, Inc. v. AT&T



                                                            EXHIBIT 2
Patent 10,218,606         AT&T Advanced Calling

1. A method for routing   AT&T Advanced Calling routes a communication (e.g., a call or text message) in a packet switched communication
communications in a       system (e.g., an AT&T communication network) between a first participant device associated with a first participant
packet switched           and a second participant device associated with a second participant, the first and second participant devices being
communication system      associated with first and second network elements, respectively, such as a server or servers (e.g., a node and/or
between a first           cluster). On information and belief, the AT&T Advanced Calling communication platform includes multiple network
participant device        elements operating alone or in nodes/clusters, each connected to multiple devices and networked together via local
associated with a first   and wide area networks, for example, a cloud network architecture. See:
participant and a
second participant        https://www.att.com/support/article/wireless/KM1114459
device associated with    https://about.att.com/innovationblog/2019/08/cloud_strategy.html
a second participant,     https://www.business.att.com/content/dam/attbusiness/insights/casestudiesandpdfs/ATT-Tech-Dev-Transformation-
the first and second      Whitepaper.pdf
participant devices
being associated with     The first participant device and the second participant device may each comprise a mobile device (e.g., smartphone or
first and second          tablet) capable of communicating with the AT&T network using Wi-Fi Calling or HD Voice. These mobile devices
network elements of       may be coupled through a packet switched network (e.g. the Internet or LTE) to a network of servers and gateways
the communication         controlled by AT&T. AT&T Advanced Calling allows a first communication device to place a call or send a text
system, respectively,     message to a second communication device that is also in communication with AT&T Advanced Calling.
the method comprising:




                                                                      1
                Case 6:20-cv-00325-ADA Document 1-2 Filed 04/24/20 Page 3 of 9




                                                          Voip-Pal.com, Inc. v. AT&T

                           https://www.att.com/features/wifi-calling/

receiving, by at least     AT&T Advanced Calling includes processing by at least one mobile application, running on the first device (e.g., a
one processor, a second    smartphone or tablet), as well as processing by one or more AT&T servers, nodes and/or clusters. One or more of the
participant identifier     processors on the first device receives an input associated with identifying a second participant’s device when a user
associated with the        taps a touch screen of the first device (e.g., to identify a particular contact to call or send a message to from a contact
second participant         list of the calling party). For example, the user input may comprise a partial name associated with the called party, an
device, in response to     input on a touch screen displaying contacts, and/or a partial number associated with the called party’s device—which
initiation of a            may represent the second participant identifier. The first participant device has an associated phone number,
communication from         registered with AT&T, which represents a first participant identifier.
the first participant
device to the second
participant device, the
first participant device
being associated with a
first participant
identifier;




                           https://www.att.com/features/wifi-calling/

                           AT&T provides such devices, capable of initiating calls on the AT&T Advanced Calling platform, to consumers
                           through phone sales, upgrades/trade-ins and installment plans. See:
                           https://www.att.com/support/article/wireless/KM1106686




                                                                          2
                 Case 6:20-cv-00325-ADA Document 1-2 Filed 04/24/20 Page 4 of 9




                                                           Voip-Pal.com, Inc. v. AT&T




                           https://www.att.com/shop/wireless/features/hd-voice.html (see also FAQ tab on “HD Voice” page)

                           https://www.att.com/features/video-calling/ (describing video calling from Video Call capable smartphones and
                           tablets)

causing the at least one   At least one processor of the first device accesses data stored on the first device and/or an AT&T server to locate a
processor to access at     contact list for the first participant. This information is specific to the first participant and represents at least part of a
least one memory           first participant profile.
storing a first
participant profile        For various devices that it provides or supports, AT&T provides instructions about how to manage or add contacts to
identifying at least one   a contact list, how to use a contact list to initiate Wi-Fi calling or HD Voice (including how to use the “AT&T Video
first participant          Call” feature), how to connect a phone to Wi-Fi in general (or how to “Auto connect to AT&T Wi-Fi,” in particular),
attribute;                 and how to initially configure Wi-Fi Calling and HD Voice on a phone. For example, see:

                           https://www.att.com/device-support/index/9006086/ATT/U202AA/
                           https://www.att.com/devicehowto/tutorial.html#!/stepbystep/id/stepbystep_KM1373112?make=ATT&model=U202A
                           A
                           https://www.att.com/devicehowto/tutorial.html#!/stepbystep/id/stepbystep_KM1373042?make=ATT&model=U202A
                           A



                                                                            3
                  Case 6:20-cv-00325-ADA Document 1-2 Filed 04/24/20 Page 5 of 9




                                                          Voip-Pal.com, Inc. v. AT&T

                             https://www.att.com/devicehowto/tutorial.html#!/stepbystep/id/stepbystep_KM1373147?make=ATT&model=U202A
                             A
                             (How to use a contact list of AT&T Maestro phone to make calls, how to use Wi-Fi Calling, how to connect to Wi-
                             Fi.)

                             https://www.att.com/device-support/index/9006086/Samsung/SamsungG892A/ (lists articles on how to add contacts
                             to phone and make calls, including via AT&T Advanced Calling; how to connect phone to Wi-Fi)

                             https://www.att.com/devicehowto/tutorial.html#!/stepbystep/id/stepbystep_KM1260639?make=Samsung&model=Sa
                             msungG950U (Samsung Galaxy S8/S8+ tutorial: how to “Make & Receive an AT&T Video Call”, e.g., with a
                             contact list)

                             https://www.att.com/devicehowto/tutorial.html#!/stepbystep/id/stepbystep_KM1273268?make=Samsung&model=Sa
                             msungG965U (Samsung Galaxy S9/S9+ tutorial: how to “Make & Receive an AT&T Video Call”, e.g., with a
                             contact list)

                             https://www.att.com/support_static_files/manuals/Samsung_Galaxy_Note7_N930A.pdf (pp.52-53: calling contacts;
                             pp. 133-135: setting up Wi-Fi Networks including access to AT&T Wi-Fi; p. 137: configuring AT&T Wi-Fi Calling)

                             https://www.att.com/ecms/dam/att/consumer/help/pdf/ATT-T307U-EN-UM-TN-TB9-031620-FINAL-WEB.pdf (pp.
                             65-71: how to use AT&T Video Call and Wi-Fi Calling from a tablet; pp. 76-77: how to use AT&T apps)

                             https://www.att.com/features/video-calling/ (describing making AT&T Video Calls to contacts)

                             https://www.att.com/shop/wireless/features/hd-voice.html (describing how to use AT&T HD Voice).

processing the second        One or more processors on the mobile device process the selection of a user and retrieve a phone number associated
participant identifier       with the displayed information. When the user enters a partial name or partial number into the search box, a list of
and the at least one first   matching contacts is stored. Each of the listed contacts has an associated phone number and/or other identifier known
participant attribute,       to AT&T. The phone number or other AT&T identifier associated with the selected contact constitutes the new
using the at least one       second participant identifier.
processor, to produce a
new second participant       https://www.att.com/devicehowto/tutorial.html#!/stepbystep/id/stepbystep_KM1373042?make=ATT&model=U202A
identifier based on at       A (how to “[s]elect the desired contact to call” from an AT&T Maestro phone)
least one match
between the second



                                                                         4
                  Case 6:20-cv-00325-ADA Document 1-2 Filed 04/24/20 Page 6 of 9




                                                           Voip-Pal.com, Inc. v. AT&T

participant identifier       https://www.att.com/devicehowto/tutorial.html#!/stepbystep/id/stepbystep_KM1273077?make=Samsung&model=Sa
and the at least one first   msungG892A (how to make an AT&T voice or audio call over Wi-Fi by using the contacts list of a Samsung Galaxy
participant attribute;       S8 Active)

                             https://www.att.com/ecms/dam/att/consumer/help/pdf/ATT-T307U-EN-UM-TN-TB9-031620-FINAL-WEB.pdf (pp.
                             55-59: calling added contacts from a contact list on a Samsung Galaxy Tab; p. 71: enabling Wi-Fi calling)

                             https://www.att.com/support_static_files/manuals/Samsung_Galaxy_NoteEdge_N915A.pdf (pp. 48-51: searching for
                             contacts; p. 28: calling; pp. 7 and 38: use AT&T Ready2Go app to configure Wi-Fi connection; pp. 72-73: managing
                             Wi-Fi settings)

                             https://www.att.com/features/video-calling/ (describing calling by using “Video Call” buttons in your list of contacts)

processing the new           AT&T Advanced Calling determines if the first participant device is associated with the same network element as the
second participant           second participant device. On information and belief, AT&T Advanced Calling is a large scale service that operates
identifier, using the at     on multiple distributed nodes and/or clusters coupled to each other over a wide area network and thus routing a
least one processor, to      communication involves determining the network elements that the first and second participant devices are associated
determine whether the        with. The first participant device and the second participant device may be serviced by the same network element
second network               (e.g., node and/or cluster) or a different network element (e.g., (node and/or cluster). For example, routing of
element is the same as       communications between devices can take place on the same node and/or cluster or may require that communications
the first network            go between nodes and/or clusters.
element;
                             See, e.g., AT&T’s various disclosure of its large-scale network architecture comprising multiple network elements:

                             https://www.att.com/support/article/wireless/KM1114459
                             https://about.att.com/innovationblog/2019/08/cloud_strategy.html
                             https://www.business.att.com/content/dam/attbusiness/insights/casestudiesandpdfs/ATT-Tech-Dev-Transformation-
                             Whitepaper.pdf

when the second              AT&T Advanced Calling produces a routing message that identifies an address associated with the first network
network element is           element when the first and second network elements are the same.
determined to be the
same as the first            On information and belief, AT&T Advanced Calling utilizes nodes and/or clusters to serve multiple devices. Thus, in
network element,             the case that the first and second devices are served by the same AT&T Advanced Calling node or cluster (i.e., a first
producing a routing          network element), a routing message is produced that causes the communication to be established through the same
message identifying a        AT&T Advanced Calling node or cluster by using a first network address associated with the first network element.



                                                                          5
                 Case 6:20-cv-00325-ADA Document 1-2 Filed 04/24/20 Page 7 of 9




                                                          Voip-Pal.com, Inc. v. AT&T

first network address
associated with the first
network element, using
the at least one
processor; and

when the second             AT&T Advanced Calling produces a routing message that identifies an address associated with the second network
network element is          element when the first and second network elements are not the same.
determined not to be
the same as the first       On information and belief, AT&T Advanced Calling network elements (e.g., nodes and/or clusters) are
network element,            geographically distributed and coupled via the Internet and/or other wide area networks. In the case that the first and
producing a routing         second devices are served by different AT&T Advanced Calling nodes or clusters, a routing message is produced that
message identifying a       causes the communication to be established via the second node by using a second network address associated with
second network address      the second network element.
associated with the
second network
element, using the at
least one processor;

wherein the packet          AT&T Advanced Calling attempts to establish the communication from the first participant device to the second
switched                    participant device based on at least one address associated with a network element identified in the routing message.
communication system
attempts to establish
the communication
from the first
participant device to
the second participant
device based on at least
one network address
identified in the routing
message.

14. The method of           The AT&T Advanced Calling platform is controlled by AT&T.
claim 1, wherein the
packet switched
communication system



                                                                         6
                 Case 6:20-cv-00325-ADA Document 1-2 Filed 04/24/20 Page 8 of 9




                                                           Voip-Pal.com, Inc. v. AT&T

is controlled by a
system operator, the
method further
comprising:

receiving a third           AT&T Advanced Calling allows communications to be placed to multiple parties. Subsequent to the communication
participant identifier      of claim 1, a further communication may be established from the first participant device to a third participant device.
associated with a third
participant device,         For example, after establishing a communication between the first communication device and the second
wherein the third           communication device, both of which are AT&T Advanced Calling users, the first participant device may attempt to
participant device is       establish a communication (e.g., a call or a text message) to a third participant device, identified by a third participant
not associated with         identifier (e.g., phone number), the latter not being an AT&T Advanced Calling user (e.g., a PSTN telephone that
either the first network    does not subscribe to AT&T communication services).
element or the second
network element; and

producing a routing         AT&T Advanced Calling produces a routing message identifying a gateway for carrying the further communication
message identifying a       to an external communication system when the destination third participant device is on the PSTN. This causes a
gateway to an external      further communication to be established to the third participant device. For example, a call or text message (e.g.,
communication system        SMS/MMS) may be routed through a gateway to a PSTN system or cellular network that is not controlled by AT&T
that is not controlled by   to reach the third participant device.
the system operator,
using the at least one
processor, to cause a
further communication
to be established to the
third participant device.

15. The method of           AT&T Advanced Calling produces a routing message identifying a gateway to the public switched telephone network
claim 14 wherein at         (PSTN) when the destination device is not associated with an AT&T user. In this scenario, the third participant
least a portion of the      identifier may comprise a PSTN phone number associated with the third participant device.
external
communication system
is a public switched
telephone network
(PSTN)



                                                                           7
               Case 6:20-cv-00325-ADA Document 1-2 Filed 04/24/20 Page 9 of 9




                                     Voip-Pal.com, Inc. v. AT&T

communication system,
and wherein the third
participant identifier
comprises a public
switched telephone
network (PSTN)
number.




                                                 8
